PER CURIAM
*1116*320Appellant appeals a judgment committing him to the custody of the Mental Health Division for a period not to exceed 180 days. See ORS 426.130. In his second assignment of error, appellant contends that the trial court plainly erred when it failed to advise him of the possible results of the proceeding as required by ORS 426.100(1). Specifically, he asserts that the trial court plainly erred when it did not advise him of the possibility of voluntary treatment or conditional release. The state, for its part, concedes that, under our recent decisions in State v. M. M. , 288 Or. App. 111, 405 P.3d 192 (2017), and State v. M. S. R. , 288 Or. App. 156, 403 P.3d 809 (2017), the trial court's failure to advise appellant of all of the possible results of the proceeding under ORS 426.100(1) is plain error and requires reversal. We agree and, for the reasons set forth in M. M. and M. S. R. , exercise our discretion to correct the error. Our disposition of appellant's second assignment of error obviates the need to address his remaining assignment of error.
Reversed.